DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 11/03/2020.
	Claims 1-3, 7, 9-15, 19-22, and 24 have been amended, and claims 6, 8, 16 and 23 were previously cancelled.
	Claims 1-5, 7, 9-15, 17-22 and 24 remain pending.

Claim Objections

2.	Applicant’s amendments to claims 1, 2, 7, 9-12, 21, and 22 in response to the previously raised claim objections have been considered and obviate previous objection, as such the objections are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 9 and 12-14 in response to the previously raised rejections under 35 USC 112(b) have been considered and obviate 

3.	Claims 1, 15 and 24 have been amended to include recitations of “a first communication channel”, “a second digital content renderer”, “a first digital content renderer”, and “a second communication channel” in the newly added portion of the claims. These terms are also previously disclosed in the previously presented limitations of the claims. It is therefore unclear which of these recitations subsequent references to “the first communication channel”, “the second digital content renderer”, “the first digital content renderer”, and “the second communication channel” throughout the claims are intended to refer to. 
	For purposes of examination, these recitations added in the amended limitations are interpreted as referring to the same respective communication channels and digital content renderers as previously disclosed in the claims.
	Claims 2-5, 7, 9-14, and 17-22 are rejected in view of their respective dependencies from claims 1, 15 and 24.

4.	Claims 1, 15 and 24 have been amended to recite “the same content rendered on a second digital content renderer”. It is unclear whether this “same content” is intended to refer to content the same as the original content rendered on the first digital 
	For purposes of examination, the same content rendered on a second digital content renderer, recited in the added portion of the claims, is interpreted as any content that has also been changed on the first digital content renderer.
Claims 2-5, 7, 9-14, and 17-22 are rejected in view of their respective dependencies from claims 1, 15 and 24.

Response to Arguments

5.	Applicant's arguments regarding the previously applied combination of Saliba and Patel not teaching the limitations of the amended independent claims have been fully considered but are only partially persuasive.
	In arguing that Saliba fails to provide the newly amended limitations occurring during the same first time period, Applicant submits that Saliba does not provide simultaneous two-way synchronization. Much of Applicant’s arguments are based on the assertion that these communications are simultaneous, however the claim language is silent regarding simultaneous synchronization and merely recite an undefined first time period. Applying the broadest reasonable interpretation to this language, the claimed first time period can be any length of time during which the system is operating.  Throughout the specification of Saliba, it is evident that both the first and second computing devices 102 and 132, and their respective components, perform the functionalities to keep changes to the content on these devices synchronized with each 
Applicant additionally argues that Saliba does not describe interaction with an updated file. This is incorrect. Saliba explicitly discloses computing device agents sending a notification upon creation/deletion/moving/updating of content for the purpose of synchronizing the content among multiple other computing devices. 
	It is acknowledged that Saliba does not expressly disclose that this synchronized content is rendered on the devices, or that the changes made to the content on the first and second digital content renderer are the same content, however it is the newly applied De Goes reference which is relied upon for teaching these limitations. Applicant’s arguments directed to the Patel reference not teaching the limitations in the independent claims are moot, as the Patel reference is no longer applied for teaching these limitations.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 7, 9, 10, 15, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al. (US 2008/0059656) in view of De Goes (US 2010/0257457).

Regarding claim 1, Saliba teaches a method for synchronising content between two or more digital content renderers, the method comprising steps of: 
during a first time period: 

transmitting over the first communication channel to a second digital content renderer, a second communication indicating the change in content on the first digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the second digital content renderer for the changed content (Once a connection has been established, the communication manager 112/142 may communicate a 
transmitting over the second communication channel to the second digital content renderer data enabling the changed content on the second digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]), and 
during the same first time period: 
receiving over a first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second computing device 132 coupled with each other via a networking fabric, [0012]; notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, [0028]) a third communication indicating a different change in content (receiving notifications of created/updated 
transmitting over the first communication channel to a first digital content renderer, a fourth communication indicating the different change in the content on the second digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the first digital content renderer for the different changed content (Once a connection has been established, the communication manager 112/142 may communicate a request for the created/updated content from the resource transfer layer 110/140 to the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]; Upon establishing the connection, the resource transfer layer of the computing device may request, through its communication manger, the created/updated resource from the other computing device, block 216b, [0039]); and 

	However, Saliba does not explicitly disclose the content is rendered, or that the different change is in the same content.
	De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on a first digital renderer (user interface associated with the editing session for displaying the content, [0034]);
	enabling the changed content to be rendered on a second digital content renderer (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]);

	enabling the different changed content to be rendered on the first digital content renderer (the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merge view of the local modifications and remote modifications as the system receives the modifications, [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow efficient, non-disruptive and selective sharing of edits and modifications to content among multiple participants and devices.

Regarding claim 2, Saliba teaches the method of claim 1 further comprising a step of retrieving the data enabling the changed content to be received from a database (the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]).  
	However, Saliba does not explicitly disclose the changed content to be rendered.
	De Goes teaches changed content to be rendered (user interface associated with the editing session for displaying the content, [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content 

Regarding claim 3, Saliba teaches the method of claim 1 further comprising a step of receiving over the second communication channel the data of the changed content (Upon receiving the created/updated resource, the resource transfer layer of the agent of the receiving computing device may direct a resource manager of the agent to save the received resource through one or more of its application specific plug-ins, [0039]).  
	However, Saliba does not explicitly disclose the data enabling the changed content to be rendered.
	De Goes teaches data enabling the changed content to be rendered (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow real-time sharing of edits and modifications to content to be displayed for multiple participants.



Regarding claim 5, Saliba teaches the method of claim 1, wherein the content is any one or more selected from: audio, video, image, text, and graphics (locally stored resources that have been created and received by the computer systems, such as documents, photos, audio and video files, and databases, [0002]) and/or wherein the change in content is: addition of content, removal of content, movement of content, change in colour, change is size, change in orientation, change in order, and/or change in volume (a created/delete/move/updated content notification from an agent, [0019]).  

Regarding claim 7, Saliba teaches the method of claim 1, wherein the first communication channel includes a communication layer and the first communication is received by the communication layer and the second communication is transmitted by the communication layers (status communication layers 116/146 equipped to notify an agent services component 122 of the server 120 of the creating/updating of content, [0014]); and/or 


Regarding claim 9, Saliba teaches the method of claim 1 further comprising a step of detecting the change in content on the first digital content renderer (An agent 104/134 may monitor computing device 102/132 content for the creation of new resources and the updating of existing resources, [0026]) and in response generating the first communication including an indication of the change in content (the resource transfer layer 110/140 may notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, including the name of the resource and its path, [0028]).  
	However, Saliba does not explicitly disclose the content is rendered on the first digital content renderer.
	De Goes teaches the change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on the first digital content renderer (user interface associated with the editing session for displaying the content, [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the 

Regarding claim 10, Saliba does not explicitly disclose the method of claim 1 further comprising a step of communicating audio and/or video content between the first digital content renderer and the second digital content renderer using the first communication channel.  
	De Goes teaches a step of communicating audio and/or video content between the first digital content renderer and the second digital content renderer using a first communication channel (The messaging component can include a text, audio, or video chat system, [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communication of audio and video in the system/method of Saliba as suggested by De Goes in order for users of devices to efficiently delivery shared media content. One would be motivated to combine these teachings in order to enhance the experience of time-time content collaboration.

Regarding claim 15, Saliba teaches a system for synchronising content between two or more digital content renderers comprising: 
a first communication channel (status communication layers 116/146, [0014]); 
a second communication channel (establish a peer-to-peer network connection with the other computing device 102/132, [0029]); 

memory storing computer-executable instructions (Mass storage 306 of FIG. 3) that, when executed by the at least one processor, cause the system to: 
during a first time period: 
receive over a first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second computing device 132 coupled with each other via a networking fabric, [0012]; notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, [0028]) a first communication indicating a change (receiving notifications of created/updated content from various computing devices 102/132, [0015]) in content on a first digital content renderer (the computing device 102/132 further comprise browsers 118/148, [0013]); 
transmit over the first communication channel to a second digital content renderer, a second communication indicating the change in content on the first digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receive over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of 
transmit over the second communication channel to the second digital content renderer data enabling the changed content on the second digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]), and 
during the same first time period: 

transmitting over the first communication channel to a first digital content renderer, a fourth communication indicating the different change in the content on the second digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 
transmitting over the second communication channel to the first digital content renderer data enabling the different changed content on the first digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]).  
	However, Saliba does not explicitly disclose the content is rendered, or that the different change is in the same content.
	De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system 
	enabling the changed content to be rendered on a second digital content renderer (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]);
	a different change in the same content rendered on a second digital content renderer (the system receives remote modifications from one or more other participants editing the same content, [0035]); and
	enabling the different changed content to be rendered on the first digital content renderer (the system displays the local and remote modifications in the user interface in real-time so that the local participant can view a merge view of the local modifications and remote modifications as the system receives the modifications, [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow efficient, non-disruptive and selective sharing of edits and modifications to content among multiple participants and devices.

Regarding claim 17, Saliba teaches the system of claim 15 further comprising: 

Page 4 of 7Appln. No.: 16/304,721Preliminary Amendmentan application layer configured to receive the request and to transmit the changed content.  

Regarding claim 18, Saliba teaches the system of claim 15 further comprising a database configured to store the data enabling the changed content (the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]).
	However, Saliba does not explicitly disclose the changed content to be rendered.
	De Goes teaches data enabling the changed content to be rendered (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these 
  
Regarding claim 20, Saliba does not explicitly disclose the system of claim 15, wherein the first communication and/or the second communication are application programming interface, API, messages.  
	De Goes teaches wherein a first communication and/or a second communication are application programming interface, API, messages (The communication component 150 may invoke operating system application-programming interfaces (APIs), such as a sockets layer, to communicate, [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize APIs in the system/method of Saliba as suggested by De Goes for real-time communications functionality. One would be motivated to combine these teachings because one would recognize the use of APIs to allow applications to talk to each other.

Regarding claim 24, Saliba teaches the non-transitory computer-readable medium storing computer- executable instructions that, when executed by a computer system comprising at least one processor and at least one memory, cause the computer system to perform a method comprising steps of: 
during a first time period: 
receiving over a first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second 
transmitting over the first communication channel to a second digital content renderer, a second communication indicating the change in content on the first digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the second digital content renderer for the changed content (Once a connection has been established, the communication manager 112/142 may communicate a request for the created/updated content from the resource transfer layer 110/140 to the other resource transfer layer 110/140 that has the created/updated content 
transmitting over the second communication channel to the second digital content renderer data enabling the changed content on the second digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]), and 
during the same first time period: 
receiving over a first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second computing device 132 coupled with each other via a networking fabric, [0012]; notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, [0028]) a third communication indicating a different change in content (receiving notifications of created/updated content from various computing devices 102/132, [0015])  on a second digital 
transmitting over the first communication channel to a first digital content renderer, a fourth communication indicating the different change in the content on the second digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the first digital content renderer for the different changed content (Once a connection has been established, the communication manager 112/142 may communicate a request for the created/updated content from the resource transfer layer 110/140 to the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]; Upon establishing the connection, the resource transfer layer of the computing device may request, through its communication manger, the created/updated resource from the other computing device, block 216b, [0039]); and 
transmitting over the second communication channel to the first digital content renderer data enabling the different changed content on the first digital 
	However, Saliba does not explicitly disclose the content is rendered, or that the different change is in the same content.
	De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on a first digital renderer (user interface associated with the editing session for displaying the content, [0034]);
	enabling the changed content to be rendered on a second digital content renderer (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]);
	a different change in the same content rendered on a second digital content renderer (the system receives remote modifications from one or more other participants editing the same content, [0035]); and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow efficient, non-disruptive and selective sharing of edits and modifications to content among multiple participants and devices.


7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of White (US 2005/0278423).

Regarding claim 11, Saliba-De Goes do not explicitly disclose the method of claim 1 further comprising a step of providing the first digital content renderer with an indication that the changed content has been rendered by the second digital content renderer.  
	White teaches astep of providing a first digital content renderer with an indication that changed content has been rendered by a second digital content renderer (The upstream participant communications devices 140, 150 communicate the synchronization confirmation 220 via the communications network 130 to the server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a synchronization confirmation in the system/method of Saliba-De Goes as suggested by White in order to inform a host when objects have been successfully synchronized on participating devices. One would be motivated to combine these teachings so that the host can determine when to proceed or when to delay subsequent content sharing.  


8.	Claims 12, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Patel et al. (US 2017/0310926).

Regarding claim 12, Saliba-De Goes do not explicitly disclose the method of claim 1 further comprising a step of reducing or increasing a volume of data enabling the changed content to be rendered on the second digital content renderer according to a bandwidth of the second communication channel.  
	Patel teaches a step of reducing or increasing a volume of data enabling changed content to be rendered on a second digital content renderer according to a bandwidth of a second communication channel (first electronic device 105 may determine that bandwidth is limited, and thus, not all of the primary and secondary content delivered thereto/thereby may be received or provided at a highest or current resolution or accuracy. In such a case, either a primary or secondary content may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bandwidth limitations in the system/method of Saliba-De Goes as suggested by Patel in order alter content to maintain efficient delivery. One would be motivated to combine these teachings because reducing resolution of content would allow for the content to continue to be shared regardless of bandwidth limitations.
 
Regarding claim 13, Saliba-De Goes do not explicitly disclose the method of claim 12, wherein the volume of data is reduced or increased by changing a resolution of the changed content.  
Patel teaches the volume of data is reduced or increased by changing a resolution of the changed content (This alternation may include reducing the video or audio resolution of secondary content 270, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bandwidth limitations in the system/method of Saliba-De Goes as suggested by Patel in order alter content to maintain efficient delivery. One would be motivated to combine these teachings because reducing resolution of content would allow for the content to continue to be shared regardless of bandwidth limitations.


	Patel teaches a video camera and/or microphone provided locally to a first digital content renderer and/or a second digital content renderer (circuitry 230 may include camera lenses and modules, including flashes to be operation in connection therewith, that may be used to capture secondary content, as will be described herein, motion or light sensors, infrared input/outputs, and so on, [0048]; Audio component 245 may include speakers, microphones, headphone or other jacks or other audio input/output interfaces and the like, [0050]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera and microphone at a user device in the system/method of Saliba-De Goes as suggested by Patel in order for users to capture video and audio content to share. One would be motivated to combine these teachings in order to enhance the collaborative interactions between users.

Regarding claim 22, Saliba-De Goes do not explicitly disclose the system of claim 21, wherein the first communication channel is further configured to communicate audio and/or video content generated by the video camera and/or the microphone, between the first digital content renderer and the second digital content renderer.  
	Patel teaches wherein a first communication channel is further configured to communicate audio and/or video content generated by the video camera and/or the microphone, between the first digital content renderer and the second digital content 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera and microphone at a user device in the system/method of Saliba-De Goes as suggested by Patel in order for users to capture video and audio content to share. One would be motivated to combine these teachings in order to enhance the collaborative interactions between users.


9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Li et al. (US 2013/0198298).

Regarding claim 14, Saliba-De Goes do not explicitly disclose the method of claim 1 further comprising a step of measuring a time from the change in content rendered on the first digital content renderer to rendering of the changed content on the second digital content renderer.  
	Li teaches a step of measuring a time from a change in content rendered on a first digital content renderer to rendering of the changed content on a second digital content renderer (the synchronization completion time dc=te-ts was measured, where “ts” was the time when a control action was received at the moderate device and “te” was the time when the corresponding seek was completed on the participant device, [0137]).
.


10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Waxman et al. (US 2015/0120825).

Regarding claim 19, Saliba-De Goes do not explicitly disclose the system of claim 15 wherein the first digital content renderer and the second digital content renderer are WebRTC compliant browsers.  
Waxman teaches wherein a first digital content renderer and a second digital content renderer are WebRTC compliant browsers (Web Real-Time Communications (WebRTC) is an ongoing effort to develop industry standards for integrating real-time communications functionality into web clients, such as web browsers, to enable direct interaction with other web clients, [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize WebRTC in the system/method of Saliba-De Goes as suggested by Waxman for integrating real-time communications functionality into web clients, such as web browsers. One would be motivated to combine these .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bezos			US 8,725,838
Stirbu et al.		US 2007/0226312
Uhma et al.		US 2012/0210243
Chew et al.		US 2014/0019882
Yin et al.		US 2016/0149968
Miller et al.		US 2016/0294799.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK

Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451